NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JEROME A. MAHER AND JOHN R. GRAVEE,
Plaintiffs-Appellants,
v. --
UNITED STATES,
Defendant-Appellee.
2010-513O
Appeal from the United States C0urt of Federa1
Claims in case n0. 08-CV-012, Seni0r Judge J0hn P.
Wiese. '
ON MOTION
ORDER
The appellee moves without opposition for an exten-
sion of tin1e, until January 28, 2()11, to file its brief
According1y,
IT ls ORDERED THAT:
The motion for an extension of time is granted

MAHER V. US
2
FOR THE COURT
 2 0 wm lsi Jan H0rba1y
Date Jan I'I0rba1y
cc: John O. Tuohy, Esq.
C1erk
Vincent D. Phi1]ips, Esq. pain
U.S. COURT 0F APPEALS FOR
521 me FEnEnALc1Rcun
lJi-;C 20 2010
m`1`woasALv
 mann